Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 1 of 16



       ^niteb States; IBisitrict Court
                            FOR THE
                 NORTHERN DISTRICT OF CALIFORNI

                     VENUE: SAN FRANCISCO



                          UNITED STATES OF AMERICA,

                                        V.
                                                                     FILED
                          AHMAD WAGAAFE HARED                         JAN   22 2019 ^
                                       and
                          MATTHEW GENE DITMAN,




                                                 CR 19                   040
                               DEFENDANT(S).


                              INDICTMENT
                                                                               WHO
   18 U.S.C. § 1030(b) - Conspiracy to Commit Computer Fraud and Abuse
   18 U.S.C. § 1030(a)(7) - Threatening to Damage a Protected Computer
     18 U.S.C. § 875(d) - Interstate Communications with Intent to Extort
    18 U.S.C. § 1029(b)(2) - Conspiracy to Commit Access Device Fraud
             18 U.S.C. § 1028A(a)(1) - Aggravated Identity Theft
                     18 U.S.C. § 2 - Aiding and Abetting
 18 U.S.C. §§ 981(a)(1)(C) & 982(a) & 28 U.S.C. § 2461 - Criminal Forfeiture




           A true bill.



                                                          Foreman


           Filed in open court this   Z2^        day of



                                                            Clerk



                                             Bail, $
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 2 of 16
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 3 of 16
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 4 of 16
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 5 of 16
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 6 of 16
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 7 of 16
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 8 of 16
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 9 of 16
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 10 of 16
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 11 of 16
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 12 of 16
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 13 of 16
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 14 of 16
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 15 of 16
Case 3:19-cr-00040-WHO Document 1 Filed 01/22/19 Page 16 of 16
